Citation Nr: 0900293	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  03-28 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a rating in excess of 10 percent for post-
operative residuals of a right foot bunionectomy and right 
claw foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel

INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The veteran served on active military service from February 
1951 to February 1953.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which continued a previously assigned 10 percent 
rating for a right foot disability.

In November 2008, the veteran and his spouse testified at a 
hearing before the undersigned Veterans Law Judge; a 
transcript of the hearing is of record.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Competent medical evidence demonstrates that the 
veteran's service-connected post-operative residuals of a 
right foot bunionectomy and right claw foot is manifested by 
pain on compression of metatarsal heads 2-3 and 3-4 
interspaces, but not by all toes tending to dorsiflexion, 
limitation of dorsiflexion at ankle to right angle, or 
shortened plantar fascia of the right toe.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for post-
operative residuals of a right foot bunionectomy and right 
claw foot have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Code 5278 
(2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the veteran's claim for entitlement to a rating 
in excess of 10 percent for post-operative residuals of a 
right foot bunionectomy and right claw foot was received in 
July 2002.  He was notified of the provisions of the VCAA by 
the RO in correspondence dated in April 2003 and January 
2008.  These letters notified the veteran of VA's 
responsibilities in obtaining information to assist the 
veteran in completing his claim and identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claim.  Thereafter, the claim was reviewed and a 
supplemental statement of the case was issued in August 2008.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Mayfield v. Nicholson (Mayfield 
III), 07-7130 (Fed. Cir. September 17, 2007).

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  An 
additional notice as to this matter was provided in March 
2006.  The Court also outlined in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), additional notice requirements pursuant 
to 38 U.S.C.A. section 5103(a) for increased-compensation 
claims.  Notice as to this matter was provided in June 2008.

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  The 
veteran's service treatment records, private treatment 
records, and VA treatment records pertaining to his service-
connected right foot disability have been obtained and 
associated with his claims file.  He has also been provided 
with multiple, contemporaneous VA medical examinations of the 
current state of his service-connected right foot disability.

The veteran's claims file contains an award letter from the 
Social Security Administration (SSA) dated in November 1988, 
indicating that a disability began for SSA purposes in March 
1988.  When the record suggests that SSA may have records 
pertinent to the appellant's claim, but which have not been 
obtained, either a remand is required to obtain the records, 
or a non-conclusory explanation needs to be provided as to 
why the SSA records would have no reasonable possibility of 
substantiating the claim.  See 38 U.S.C.A. §§ 5103A(a), 
5103A(b)(1), 7104(d)(1).

In this case, there is no reasonable possibility that any SSA 
records would substantiate the veteran's claim for a higher 
disability rating for VA purposes.  To be awarded the next 
higher rating (20 percent) for his service-connected post-
operative residuals of a right foot bunionectomy and right 
claw foot, the evidence must show all toes on his right foot 
tending to dorsiflexion, limitation of dorsiflexion at ankle 
to a right angle, shortened plantar fascia, and marked 
tenderness under the metatarsal heads.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5278 (2008).  In a statement 
received in July 2007, the veteran indicated that all of his 
medical treatment since 1974 for his right foot disability 
has been with a private physician, S. R., D. P. M., and with 
the VA Medical Center (VAMC).  As his claims file contains 
private treatment records and a statement dated in September 
2004 from Dr. R. as well as VA treatment records from June 
2003 to July 2008, any treatment records obtained from the 
SSA, if available, would be duplicative.  Moreover, any 
isolated SSA examination that may have occurred for the 
purpose of establishing SSA disability status would not 
provide the information necessary to verify the veteran's 
current VA claim for a higher rating for his service-
connected right foot disability because the SSA examination 
report would not contain current medical findings regarding 
his disability and course of treatment.  By comparison, the 
VA and private treatment records contained in the veteran's 
claims file are sufficient to decide his claim on appeal 
because they contain comprehensive, contemporaneous, 
objective medical findings about his right foot disability.  
Consequently, as the Board is directed to avoid remanding a 
claim that would not result in any additional benefit to the 
veteran, this writing decides the veteran's claim on appeal.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands 
which would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided).  

Furthermore, the veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  He has been notified of the evidence and 
information necessary to substantiate his claim, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claim.

Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis 
of disability evaluations is the ability of the body as a 
whole, or of the psyche, or of a system or organ of the body 
to function under the ordinary conditions of daily life 
including employment.  See 38 C.F.R. § 4.10.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2008).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2008).

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in 
the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

Factual Background and Analysis

The veteran is currently assigned a 10 percent rating for 
residuals of a right foot bunionectomy and right claw foot 
under 38 C.F.R. § 4.71a, Diagnostic Code 5278.

527
8
Claw foot (pes cavus), acquired:

Marked contraction of plantar fascia with dropped 
forefoot, all toes hammer toes, very painful 
callosities, marked varus deformity:

  Bilateral
50

  Unilateral
30

All toes tending to dorsiflexion, limitation of 
dorsiflexion at ankle to right angle, shortened plantar 
fascia, and marked tenderness under metatarsal heads:

  Bilateral
30

  Unilateral
20

Great toe dorsiflexed, some limitation of dorsiflexion 
at ankle, definite tenderness under metatarsal heads:

  Bilateral
10

  Unilateral
10

  Slight
0
38 C.F.R. § 4.71a, Diagnostic Code 5278 (2008).
527
6
Flatfoot, acquired:

Pronounced; marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement 
and severe spasm of the tendo achillis on manipulation, 
not improved by orthopedic shoes or appliances:

  Bilateral
50

  Unilateral
30

Severe; objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and 
use accentuated, indication of swelling on use, 
characteristic callosities:

  Bilateral
30

  Unilateral
20

Moderate; weight-bearing line over or medial to great 
toe, inward bowing of the tendo achillis, pain on 
manipulation and use of the feet, bilateral or 
unilateral
10

Mild: symptoms relieved by built-up shoe or arch 
support
0
38 C.F.R. § 4.71a, Diagnostic Code 5276 (2008).

528
3
Tarsal, or metatarsal bones, malunion of, or nonunion 
of:

Severe 
30

Moderately severe
20

Moderate
10
Note: With actual loss of use of the foot, rate 40 percent.
38 C.F.R. § 4.71a, Diagnostic Code 5283 (2008).

528
4
Foot injuries, other:

Severe
30

Moderately severe
20

Moderate
10
Note: With actual loss of use of the foot, rate 40 percent.
38 C.F.R. § 4.71a, Diagnostic Code 5284 (2008).

In a VA feet examination report dated in December 2002, the 
veteran complained of pain, weakness, stiffness, swelling, 
heat, fatigability, and lack of endurance.  He denied taking 
any kind of medications for his feet or using any crutches, 
brace, cane, or corrective shoes.  He indicated that he 
retired as an auto clean-up man in 1987 following a stroke.  
On physical examination, the physician reported that the 
veteran's toes appeared normal except for the right great 
toe, which would not flex and would not touch the floor, 
noting that it lapped over onto the second toe.  The 
physician noted that he was unable to see any operative scars 
and that there was objective evidence of painful motion that 
stopped when the pain began.  The physician further found 
there was instability and weakness, but no edema; tenderness; 
no callosities, breakdown, or unusual shoe wear pattern; no 
skin or vascular changes; no hammertoes, clawfoot, or other 
deformities as they had been corrected surgically; no flat 
feet; and hallux valgus surgically repaired.  The diagnosis 
was hammertoes times eight and bilateral hallux valgus 
operatively corrected and confirmed by x-ray.

In a statement from a private podiatrist, S. R., D. P. M., 
dated in September 2004, Dr. R. indicated that he had treated 
and performed foot surgery on the veteran in the 1980s, but 
had no contact with the veteran until he returned to the 
practice in June 2004.  Dr. R. reported that he had seen the 
veteran during six visits, treated his pain with nerve blocks 
for his neuroma and tarsal tunnel problems, and created 
custom Ritchie braces to stabilize weakness in both feet.

In a VA podiatry clinic consultation note dated in December 
2004, the veteran refused to provide a history of the surgery 
on his feet or to describe his current symptoms.  After 
threatening the podiatrist, security was requested to escort 
the veteran from the treatment area.

In a March 2005 VA podiatry note, the veteran complained of 
foot pain, but an examination was deferred until the veteran 
brought in his Ritchie braces.  In a VA primary care 
treatment note dated in June 2006, the veteran complained of 
having a lot of problems with foot pain.  In a VA podiatry 
clinic consultation note dated in August 2006, the veteran 
complained of long-standing foot pain and becoming unstable 
and falling three times in the last year.  On examination, 
the podiatrist noted pain on compression of metatarsal heads 
2-3 and 3-4 interspaces consistent with Morton's neuroma; 
bilateral hallux valgus; bilateral pes planus with a lower 
arch left than right; and bilateral navicular exostosis, 
noting that the right should drop, but there was an apparent 
short left leg. 

In a VA feet examination report dated in February 2007, the 
veteran reported that he is unable to drive or walk greater 
than one block and that the Ritchie braces and padded shoes 
had somewhat helped his constant pain.  An x-ray report of 
the bilateral feet described a large bunionectomy deformity 
in the right great toe metatarsal head, considerable lateral 
subluxation of the right great toe proximal phalanx with 
severe narrowing of the MTP (metatarsalphalangeal) joint; 
mild flattening of the head of the right fifth metatarsal; 
and the right midfoot arch well-preserved.  The impression 
was no pes planus deformity seen on either foot.

On physical examination of the right foot, the examiner noted 
onychomycosis of the third and great toenails, Morton neuroma 
of the 2-3 and 3-4 interspaces with pain on palpation, hallux 
valgus bilaterally, and mild pes planus with a lower arch on 
the left than the right.  The examiner also found there was 
no claw foot deformity present on examination.  The diagnoses 
were bi-mechanical foot deformities with hallux valgus 
bilaterally and bilateral Morton neuroma with some 
improvement with Ritchie braces and special shoes, but still 
with residual pain.

In a VA primary care treatment note dated in July 2007, the 
veteran reported having foot pain and wearing his braces for 
half a day.  In a VA primary care treatment note dated in 
October 2007, the examiner observed that the veteran 
ambulated into the exam room with a steady gait.

In a private treatment note from Birmingham Podiatry dated in 
February 2008, the veteran reported that most of his pain was 
in his right great toe.  On physical examination, the 
examiner noted palpable pedal pulses, recurrence of hallux 
valgus with bunion deformities bilaterally, pain over the 
dorsal extensor hallucis longus tendon, mild puffiness over 
the area, and hammertoe deformities bilaterally.  Vascular 
and neurological status was noted to be intact, and x-rays 
taken were noted to show bunions with previous surgery, 
hammertoes, and generalized osteoarthritis. 
In a VA feet examination report dated in April 2008, the 
veteran reported right foot pain and stiffness when standing, 
walking, and at rest, as well as a lack of endurance while 
standing or walking.  The veteran reported the efficacy of 
his orthotic inserts and Ritchie braces as fair.  On 
examination of the right foot, the physician noted no 
objective evidence of painful motion, swelling, tenderness, 
instability, weakness, skin or vascular foot abnormality, 
malunion or nonunion of the tarsal or metatarsal bones, or 
muscle atrophy of the foot.  However, the examiner noted 
rigidity of the first metatarsal head and unusual shoe wear 
pattern.  X-ray findings of the right foot were identical to 
those in February 2007.

The Board has considered the veteran and his representative's 
contentions that his service-connected right foot disability 
has become worse, but finds that the evidence does not 
support his claim for an increased rating.  At no time does 
the evidence show all toes tending to dorsiflexion, 
limitation of dorsiflexion at ankle to right angle, or 
shortened plantar fascia of the right toe.  All of these 
criteria, in addition to marked tenderness under metatarsal 
heads, which is shown on examination in August 2006, are 
required for the next higher, 20 percent, rating under 
Diagnostic Code 5278.  The Board has also considered other 
rating criteria but finds that a rating in excess of 10 
percent under other rating criteria is not warranted because 
the evidence does not demonstrate pronounced or severe 
flatfoot, moderately severe malunion or nonunion of the 
tarsal or metatarsal bones, or other moderately severe foot 
injuries.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5276, 
5283, 5284 (2008).  Thus, the claim for a rating in excess of 
10 percent for post-operative residuals of a right foot 
bunionectomy and right claw foot must be denied.

The Board acknowledges the veteran and his representative's 
contentions that his right foot disability is more severely 
disabling.  However, the veteran is not a licensed medical 
practitioner and is not competent to offer opinions on 
questions of medical causation or diagnosis.  See Grottveit 
v. Brown, 5 Vet. App. 91 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The Board has considered 38 C.F.R. §§ 4.40 and 4.45 and 
DeLuca v. Brown, 8 Vet. App. 202 (1995), along with the 
veteran's subjective complaints of right foot pain, 
difficulty walking, and stiffness.  However, as the July 2008 
VA examination documented no objective evidence of additional 
loss of motion or function of the right foot, such as 
fatigue, weakness, or lack of endurance, the disability 
picture for the veteran's right foot disability does not more 
nearly approximate the criteria for any higher rating than 
that assigned.

For all the foregoing reasons, the claim for entitlement to 
an evaluation in excess of 10 percent for post-operative 
residuals of a right foot bunionectomy and right claw foot 
must be denied.  The Board has considered staged ratings, 
under Hart v. Mansfield, 21 Vet. App. 505 (2007), but 
concludes that they are not warranted.  Since the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable.  See Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disability that would take the 
veteran's case outside the norm so as to warrant the 
assignment of an extraschedular rating.  While the veteran 
has reported that his right foot disability has become worse, 
objective medical findings are not indicative of any unusual 
or marked interference with any current employment (i.e., 
beyond that contemplated in the assigned 10 percent rating).  
Consequently, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under 38 
C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996).


ORDER

Entitlement to a rating in excess of 10 percent for post-
operative residuals of a right foot bunionectomy and right 
claw foot is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


